Case 5:20-cr-00004-LGW-BWC Document 28 Filed 11/10/20 Page 1 of 7


                                                                          FILED
                                                               John E. Triplett, Acting Clerk
                                                                United States District Court

                                                           By MGarcia at 1:23 pm, Nov 10, 2020
Case 5:20-cr-00004-LGW-BWC Document 28 Filed 11/10/20 Page 2 of 7
Case 5:20-cr-00004-LGW-BWC Document 28 Filed 11/10/20 Page 3 of 7
Case 5:20-cr-00004-LGW-BWC Document 28 Filed 11/10/20 Page 4 of 7
Case 5:20-cr-00004-LGW-BWC Document 28 Filed 11/10/20 Page 5 of 7
Case 5:20-cr-00004-LGW-BWC Document 28 Filed 11/10/20 Page 6 of 7
Case 5:20-cr-00004-LGW-BWC Document 28 Filed 11/10/20 Page 7 of 7
